DETAILED ACTION
Re Application No. 16/558464, this limitation responds to the RCE dated 04/13/2021.
At this point, claims 1 and 7 have been amended.  Claims 13-14 have been cancelled.  Claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims dated 03/16/2021; in view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The language “determine if the second firmware is not present in the flash memory […] wherein the second firmware controls access to the flash memory and is stored in the flash memory” (e.g. claim 1, lines 11 and 14-15).  This limitation is indefinite, for 3 reasons.  First, the limitation clearly discloses that the second firmware “is stored in the flash memory”; if it is stored in the flash memory, then by definition it is present in the flash memory; accordingly, it is unclear how “determine if a second firmware is present in the flash memory” could ever determine that the second firmware is not present.  Because of this, either 1) the determination is meaningless, since the second firmware that is stored in flash memory will always be present, or 2) being “stored” vs being “present” is distinct in a way that is not clear from the current claims, such that despite being “stored” in the flash memory, the second firmware may not be “present”.  Second, as was previously noted in claims 13-14 above, it is unclear how the second firmware can control access to the flash memory if it is not present in the flash memory, because if the second firmware controls access to the flash memory and is stored in the flash memory, then it is unclear how it can perform its duties if it is missing (i.e. not present).  Third, it is ambiguous whether “controls access to the flash memory” describes a the present state of the second firmware, a capability of the second firmware, or a present state of a copy of the second firmware.  A plain reading of this limitation is that it describes a present state of the second firmware (i.e. the second firmware is presently running, and it is in the process of controlling the flash memory); however, since the claim says that the second firmware may not be present in the flash memory, this does not make sense in the situation where the second firmware is not present.  Alternatively, it could mean that the second firmware in the flash memory is configured to control the flash memory while it is running (i.e. it may be stored in flash now, but once it is initialized, it will begin controlling the memory).  Another alternative interpretation would be that the flash memory may or may not store a copy of the second firmware in the flash memory, but either way, a separate instance of the second firmware is running, and is controlling access to memory.  For all these reasons, the claim language is indefinite.
Claims 2-6 and 8-12 are rejected as dependent upon claims 1 and 7, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Post et al (US 2012/0265921 A1) in view of Ahmed et al (US 2018/0191521 A1).

Re claim 1, Post discloses the following:
A memory controller for controlling access to a flash memory based on a command from a host system, the memory controller comprising: (Fig. 1, electronic device 100, control circuitry 112, NVM 120).  The control circuitry (memory controller) controls access to the NVM (flash memory) based on commands.  The control circuitry and NVM are all part of the electronic device, which is, in at least one embodiment, an iPhone, which is a host system because it is a computer connected to a computer network (either a cellular or wi-fi network).  Accordingly, commands from the electronic device are “from a host system”;
a processor (p. 2, ¶ 19).  The control circuitry can also include one or more processors;
a RAM (random access memory); and (Fig. 1, memory 114; p. 1, ¶ 20).  The memory can be implemented as RAM;
a mask ROM (read only memory) in which a first firmware is written (Fig. 1, boot rom 116; p. 1, ¶ 2).  The boot rom is a mask ROM (p. 1, ¶ 2).  It contains code to load a bootloader, and in some cases this can include a firmware (first firmware) (p. 2, ¶ 23);
wherein the memory controller is configured to: perform a search using the first firmware at a start-up time to determine if a second firmware is present in the flash memory (p. 1, ¶ 5; p. 2, ¶ 22-23).  At boot-up (at a start-up time), the controller uses the NVM driver of the boot ROM (first firmware) to retrieve a bootloader comprising firmware (second firmware) from the NVM (flash memory) (p. 2, ¶ 22-23).  The firmware is located (searched for) using a map which indicates where boot data (including firmware) are located (abstract).  If the second firmware is successfully located, then it is “determined” that it is present;
retrieve a third firmware […] and write the third firmware to the RAM […] and perform an initialization based on the third firmware written in the RAM (p. 2, ¶ 22).  When firmware is loaded, it is loaded into RAM, and the system is initialized based on the firmware.  Furthermore, in addition to retrieving a first bootloader (first firmware), a second bootloader (third firmware) can also be retrieved;
wherein the second firmware controls access to the flash memory and is stored in the flash memory (p. 2, ¶ 22-23).  As noted above, this limitation is indefinite.  Examiner interprets it to mean that the second firmware is configured to control access to the flash, and it may or may not be stored in the flash.  The additional loaded information, including firmware (second firmware), may contain basic functions for accessing the NVM (flash memory); furthermore, the additional loaded information can comprise drivers loaded from the NVM which enable more advanced controls of the NVM.

Post does not explicitly disclose writing a third firmware provided from the host system in the RAM if the second firmware is not present.

Ahmed discloses the following:
retrieve a third firmware from the host system and write the third firmware to the RAM if the second firmware is not present in the flash memory; and perform an initialization based on the third firmware written in the RAM (p. 3, ¶ 39; p. 5, ¶ 47-48; pp. 7-8, ¶ 68).  When the device does not contain main code (second firmware is not present), it is downloaded over the network (provided from the host system) (p. 5, ¶ 47-48).  The main code includes firmware (third firmware) (pp. 7-8, ¶ 68).  The boot code and main code are used to initialize the hardware (p. 5, ¶ 47).  RAM is used to store information, included firmware, loaded from the NVM (p. 3, ¶ 39);
the third firmware is not stored in the flash memory (Fig. 3; p. 4, ¶ 39; p. 5, ¶ 47-48).  When the firmware is not present in the control memory, it is downloaded from a remote location (p. 5, ¶ 47-48).  The control memory can include flash (Fig. 3, memory 331; p. 4, ¶ 39).  Accordingly, the third firmware is stored in a location other than the flash memory (not stored in the flash memory).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the firmware initialization system of Post to include downloading firmware from another location if the firmware is missing, as in Ahmed, because it would be applying a known technique to improve a similar device in the same way.  Post discloses a basic method of loading firmware to run a computing system.  Ahmed also discloses loading firmware, which has been improved in a similar way to the claimed invention, to fetch firmware from another location when firmware on the machine is missing or damaged.  It would have been obvious to apply the improvement of fetching firmware from another location into the firmware based initialization of Post, because it would yield the predictable improvement of repairing the system when firmware is missing or damaged, allowing the system to be initialized using the downloaded firmware.

Re claim 2, Post and Ahmed discloses the memory controller of claim 1, and Ahmed further discloses that the memory controller is configured to, if the second firmware is not present in the flash memory, perform the initialization so as to include a process to designate a storage area for the second firmware in the flash memory and a process to retrieve the second firmware from the host system and write the second firmware to the storage area (p. 3, ¶ 39; p. 5, ¶ 47-48; pp. 7-8, ¶ 68).  It is not clear whether the second and third firmware are different from each other, or if they merely represent different instances (such as copies) that are stored in different locations (i.e. the flash and RAM, respectively.  Accordingly, Examiner interprets the “second firmware” to be an instance of firmware on the flash, and the “third firmware” to be another instance of the firmware stored in the RAM.  Accordingly, as noted in claim 1 above, when main code (firmware) is missing from the device, it is downloaded to the device over the network.  Said downloaded main code can be stored in memory, which can be RAM, flash, or a combination of the two (p. 3, ¶ 39).

Re claim 3, Post and Ahmed disclose the memory controller of claim 1, and Ahmed further discloses that the memory controller is configured to: transmit error information to the host system when the second firmware is not present in the flash memory; and receive the third firmware from the host system after the memory controller receives a command from the host system to transmit firmware (p. 5, ¶ 47-48).  Ahmed discloses that when main code (firmware) is missing/corrupt (not present in the flash memory), it initializes a bootloader which sends commands to download (transmit) firmware from another location.  It is not clear whether “host system” refers to a separate destination storing the third firmware (i.e. it is an external network location), or if it is merely a networked computer that contains the memory controller, and through which the memory controller requests external data.  In either case, Ahmed discloses this.  If it is the former, then Ahmed discloses sending a request (command) to download firmware from an external network location (host system); the requesting also uses a status attribute (error information) which indicates that main code (firmware) needs to be downloaded.  Alternatively, if it is the latter, the networked HVAC device itself can be the host system, and them memory controller can transmit status information (error information) and an instruction to download new firmware to the host system, which accordingly downloads the firmware from the networked location.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the firmware initialization system of Post to include downloading firmware from another location if the firmware is missing, as in Ahmed, because it would be applying a known technique to improve a similar device in the same way.  Post discloses a basic method of loading firmware to run a computing system.  Ahmed also discloses loading firmware, which has been 

Re claim 4, Post and Ahmed disclose the controller of claim 3, which depends on claim 1.  Claim 4 contains identical language, the only difference being that claim 3 depends on claim 1, wherein claim 4 depends on claim 2, which in turn depends on claim 1.  Accordingly, claim 4 is rejected for the same reasons noted in Examiner’s rejection of claim 3 above.

Re claim 5, post and Ahmed disclose the controller of claim 2, and Post further comprising that the memory controller is configured to start operation based on the second firmware after writing the second firmware to the storage area (p. 5, ¶ 47).  The system boots up (starts operation) using the main code (firmware) after it is loaded (written to the storage area).

Re claim 6, Post and Ahmed disclose the controller of claim 5, which depends on claim 2.  Claim 5 contains identical language, the only difference being that claim 5 depends on claim 2, whereas claim 6 it depends on claim 4, which in turn depends on claim 2.  Accordingly, claim 6 is rejected for the same reasons noted in Examiner’s rejection of claim 5 above.

	Re claims 7-12, Post and Ahmed disclose the controllers of claims 1-6 above, respectively; accordingly, they also disclose memory systems comprising those controllers as well as flash memories, as in claims 7-12, respectively.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-12 filed on 03/16/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112(b)

Re claims 13-14, Applicant argues the claims are no longer indefinite in view of the amendments dated 03/16/2021, for 3 reasons.  

First, Applicant argues that re claims 13-14, the claims have been cancelled, and thus Examiner’s prior 35 USC § 112(b) rejections have been rendered moot.  In response, Applicant’s first argument has been fully considered, and is deemed persuasive; Examiner’s rejection of claims 13-14 under 35 USC § 112(b) has been rendered moot, and is accordingly withdrawn. 

Second, re claims 1 and 7, Applicant argues that a portion of claims 13-14 has been incorporated into claims 1 and 7, and that this language is no longer indefinite.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Re applicant’s further argument that it is definite that the second firmware can control the flash memory even before the second firmware is initialized, Examiner disagrees, for 2 reasons.  First, while it is true that it is possible that more than one component may control access to flash memory, Applicant has not claimed that the second firmware is configured to control access to the flash memory while it is running; instead, the simple present tense “the second firmware controls access” is used, suggesting that at present the second firmware is not just configured to control access, but is actually in the process of controlling access; it is not clear how this could occur if 

Third, again re claims 1 and 7, Applicant argues that the claim language is sufficiently definite in view of the specification.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  It is noted “that claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims.” (Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984)).  Additionally, Applicant has notably declined to clarify how the various firmware relate to one another; for example, it is not clear if the first/second/third firmware are 1) unique with respect to one another, 2) different versions of the same firmware (i.e. one may represent a newer modified version of another) or 3) different instances of the same firmware (i.e. the different firmware are merely copies of the same firmware at different locations).  Similarly, Applicant has not clarified whether references to the first/second/third firmware are referring to a single instance of that firmware at a specific location (e.g. the second firmware refers to the instance of firmware that is stored in the flash memory, and that specific instance of the second firmware controls the flash memory from the flash memory), or whether it they refer to the firmware program itself, which may be stored in multiple instances (e.g. the “second firmware” refers to the program, and that program is stored in the flash memory, and may be loaded to another location where it executes and controls the flash memory from elsewhere).  Accordingly, even in view of the specification, there is still considerable ambiguity about the scopes of the various firmware; accordingly, as Examiner is unable to determine between a plurality of different interpretations for the firmware, the limitation is indefinite.

Appropriate correction is required.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1 and 7, Applicant argues the claims are not obvious over Post and Ahmed, for 3 reasons.

First, Applicant argues that the amended claim language requires the second and third firmware to be “distinct” and thus Ahmed, which discloses retrieving a firmware from a host if it is missing at a local storage, cannot read onto the claim.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  As previously noted, Applicant still not defined what separates the “second firmware” and “third firmware”, other than their respective locations.  Applicant argues that the claim language now requires that the second and third firmware be “distinct” from one another; however, it is unclear what it means for them to be distinct.  The specification and drawings, including Fig. 2, steps S110-S170, do not clarify this issue, and the word “distinct” not actually claimed, nor does it appear in the specification.  The only clear distinction between the second firmware and the third firmware is that the second firmware is at least searched for in the flash memory, and the third firmware is retrieved from another location, which does not preclude a situation in which the second and third firmware are “distinct” merely by virtue of referring to different locations where they are stored.  Accordingly, Examiner interprets the third firmware as potentially including a different version, substitute, or even just an additional identical instance of the second firmware, which is stored at a different location.  To limit this claim language to a situation where the second firmware, which is not present in the flash memory, must be “distinct” from the third firmware in some way other than merely the location where it is stored, is an attempt to negatively amend around Examiner’s prior art in a way that does not appear to have been contemplated at the time of the invention (i.e. such a narrow interpretation would constitute new matter).  Accordingly, Examiner declines to read that 

Second, Applicant argues that the claims do not require the second and third firmware to be compared to one another, it only requires them to be distinct.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Re the argument about whether the second and third firmware are “distinct”, Applicant is directed to Examiner’s first argument above.  Re the argument about comparing the second and third firmware, Examiner is not saying that the claims affirmatively disclose comparing the second and third firmware to each other; rather, Examiner’s argument is that if one were to accept Applicant’s desired claim interpretation that the second and third firmware be “distinct” in some way other than their differences in location, despite this interpretation not being taught by the specification or claims as originally filed, it would not be obvious to one having ordinary skill in the art how to determine that the third firmware is “distinct” from a second firmware that is not present.  

Third, Applicant argues that Examiner’s argument that even assuming arguendo that the third firmware must different from the second firmware, this limitation is well known in the art under Chiloyan, is “not relevant.  Firstly, the issue is claim interpretation, not what is or is not well known in the art”.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  It is unclear what is meant by it not being relevant what is or is not well known in the art; the entire purpose of a 103 rejection is to argue that the proposed invention is obvious over the prior art of record; Examiner has argued that the claims are obvious over the claim interpretation taken by Examiner, and has further argued that even assuming, arguendo, that Examiner adopted Applicant’s argued interpretation, the claims would still be obvious over the prior art of record (i.e. Post in view of Ahmed in view of Chiloyan).  As such, it does control access to the flash memory does not mean it necessarily has “different functionality” from the third firmware.  Applicant has not explicitly claimed that the third firmware does not control flash memory; furthermore, this distinction does not appear in the specification or original claims as filed, and appears to be an attempt to add a distinction that was not contemplated at the time of the invention in order to overcome Examiner’s provided prior art.  Accordingly, Examiner declines to read that interpretation into the claims.

Re claims 2-6 and 8-12 Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 1 and 7, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1 and 7 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 03/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132